DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered. Claim 1 was amended. Claim 4 was cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





The application has been amended as follows: 
Claim 1 (Amended): A viscous material application apparatus comprising: 
s having flexibility and capable of discharging a viscous material from an opening formed at s thereof; and 
a drive part that moves the nozzle parts, 
wherein the nozzle parts comprise
a first nozzle part and a second nozzle part disposed opposite each other with a cylindrically-shaped member interposed therebetween, 
wherein the first nozzle part and the second nozzle part each comprise: 
a connecting portion that is connected to a supply source side for the viscous material, and a curved portion provided closer to the tips of the nozzle parts than the connecting portion formed such that a central axis of the nozzle parts is curved along an outer peripheral surface of the cylindrically-shaped member, and 
wherein after or while the nozzle parts discharges having flexibility bends of the nozzle parts moves stops of the nozzle parts move

Claim 3 (Amended): The viscous material application apparatus according to claim 1, wherein the tips of the nozzle parts are inclined with respect to a discharge direction of the viscous material and are open in a direction inclined toward a side opposite to the cylindrically-shaped member side or a direction inclined toward the cylindrically-shaped member side.


Claim Interpretation
Claim limitation “drive part” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “drive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “part” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function, such as a motor (Spec., para 0025). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

	
Claim limitation “connecting portion” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a linear tubular member” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0022).

Claim Objections
The objection on claim 4 is withdrawn since the claim was cancelled.

Claim Rejections
	The rejection under 35 USC 112(b) on claim 1 is withdrawn since the claim was amended. The rejections under 35 USC 103 are withdrawn since independent claim 1 was amended.

Reasons for Allowance
Claims 1 and 3 are allowed. The invention of independent claim 1 is drawn to a viscous material application apparatus for a cylindrically-shaped member (i.e., a fastener).
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, first and second nozzle parts each comprising a curved portion formed such that a central axis of the nozzle parts is curved along an outer peripheral surface of a cylindrically-shaped member, and wherein after or while the nozzle parts discharge the viscous material, the nozzle parts having flexibility bend, and the tips of the nozzle parts move in a circumferential direction along an outer peripheral surface of the cylindrically-shaped member, and while the nozzle parts stop
Support for the allowable subject matter can be found in Figs. 5 and 6 of Applicant’s Drawings and the description thereof (Spec., para 0022-0024, 0034-0036).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717